 

EXCHANGE AGREEMENT

 

THIS AGREEMENT, dated as of February 12, 2013, is entered into by and between
ON-AIR IMPACT, INC., (the “Company”) and VIRGINIA K SOURLIS (“SOURLIS”).

 

WITNESSETH:

 

WHEREAS, SOURLIS holds 4,000,000 Series A Convertible Preferred Shares of the
Company (“Preferred Shares”); and

 

WHEREAS, SOURLIS is willing to exchange the Preferred Shares for a
non-convertible Promissory Note in the amount of $8,000 (the “Note”).

 

NOW, THEREFORE, in consideration for the foregoing, the parties hereto agree as
follows:

 

1.SOURLIS and the Company hereby agree to exchange the Preferred Shares for an
$8,000 non-convertible Promissory Note pursuant. Thus., concurrently with the
execution of this Agreement, the Preferred Shares shall immediately and
automatically be cancelled on the books of the Company.

 

IN WITNESS WHEREOF, the Company and SOURLIS have caused this Agreement to be
executed by their duly authorized representatives on the date as first written
above.

 



/s/ Virginia K. Sourlis   Virginia K. Sourlis  

  

ON-AIR IMPACT, INC.         By: /s/ Dorothy Whitehouse     Dorothy Whitehouse  
  Director and President  

  

 

 

  